Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 1 of 12 PageID# 1908




                           Exhibit 1
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 2 of 12 PageID# 1909
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 3 of 12 PageID# 1910
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 4 of 12 PageID# 1911
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 5 of 12 PageID# 1912
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 6 of 12 PageID# 1913
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 7 of 12 PageID# 1914
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 8 of 12 PageID# 1915
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 9 of 12 PageID# 1916
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 10 of 12 PageID# 1917
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 11 of 12 PageID# 1918
Case 3:19-cv-00813-REP Document 45-1 Filed 05/21/20 Page 12 of 12 PageID# 1919
